Citation Nr: 1515639	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-20 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which continued a 0 percent rating for bilateral hearing loss.  

Subsequent to the most recent supplemental statement of the case in November 2013, the Veteran submitted additional evidence in the form of a February 2015 private medical report without a waiver of initial RO consideration of the newly submitted evidence.  However, this evidence is subject to initial review by the Board, since the Veteran perfected his appeal on July 23, 2013, and did not request that the agency of original jurisdiction (AOJ) initially review the evidence.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015(e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).  Thus, the Board accepts this evidence for inclusion in the record.   

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from December 2012 to January 2013 and a February 2015 private medical report, are potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDINGS OF FACT

1.  For the period prior to February 5, 2015, the Veteran bilateral hearing loss was no worse than Level II hearing loss in the right ear and Level IV hearing loss in the left ear.  

2.  For the period since February 5, 2015, the Veteran's bilateral hearing loss has been no worse than Level III hearing loss in the right ear and Level VI hearing loss in the left ear.  


CONCLUSIONS OF LAW

1.  For the period prior to February 5, 2015, the criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014). 

2.  For the period since February 5, 2015, the criteria for a 10 percent disability rating, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a May 2012 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The May 2012 letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The May 2012 letter further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination report, and the Veteran's statements.  The Board acknowledges the Veteran's contention that the August 2012 VA examination was inadequate because the staff was rude and unprofessional and that he had to continue his test in a different room when the machine broke down in the middle of the testing.  However, the Board finds that the August 2012 VA examination is adequate.  The examination report does not contain any indication of bias, rudeness, or unprofessionalism on the part of the examiner.  The Veteran also did not submit any evidence that the VA examiner failed to use proper testing equipment or protocol, nor did he submit evidence that the VA examination findings were flawed.  The examiner also considered the relevant facts regarding the Veteran's medical history and addressed the relevant criteria regarding the current level of severity of his service-connected disability.      

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2014).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2014).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).  

The Veteran was afforded a VA audiological examination in August 2012.  The Veteran reported that he had difficulty hearing in situations where noise was present.  An audiogram showed pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
20
45
80
75
55
LEFT
25
45
65
75
52

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 78 percent in the left ear.  The examiner's impression was that the Veteran had bilateral sensorineural hearing loss.  

The Veteran submitted a January 2013 VA audiological consultation.  However, although this medical report contained the results of the Veteran's pure tone thresholds in decibels, it did not contain the results of speech recognition testing performed with the Maryland CNC word list.  Thus, as the January 2013 evaluation was not conducted in accordance with VA standards, the findings are not suitable for rating purposes.  See 38 C.F.R. § 4.85.

The Veteran submitted a February 5, 2015 private audiological consultation.  He reported difficulty in understanding conversation in all listening situations.  An audiogram showed pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
50
60
75
80
66.25
LEFT
60
75
80
85
75

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear.  The examiner's impression was that the Veteran had bilateral sensorineural hearing loss that was noise-induced.  

The Board finds that for the period prior to February 5, 2015, applying the results from the August 2012 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level IV hearing loss in the left ear.  Where hearing loss is at Level II in one ear and Level IV in the other, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.  

The Board finds that for the period since February 5, 2015, applying the results from the February 2015 private examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and Level V hearing loss in the left ear.  Where hearing loss is at Level III in one ear and Level V in the other, a 10 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  

The Board notes that for the period since February 5, 2015, the Veteran's left ear did demonstrate an exceptional pattern of hearing impairment under the provision of 38 C.F.R. § 4.86(a).  Nonetheless, when the aforementioned results are applied to the rating criteria, the outcome remains the same.  Specifically, applying the results from the February 2015 private examination to Table VIa in 38 C.F.R. § 4.85 yields a Level VI impairment.  Where there is Level III hearing loss in the right ear and Level VI impairment in the left ear, a 10 percent rating is assigned under Table VII.  38 C.F.R. §§ 4.85, 4.86.  

Therefore, the Board finds that for the period since February 5, 2015, a 10 percent rating, but no higher, is warranted for the Veteran's bilateral hearing loss.    

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  In this case, the August 2012 VA examiner's report and the February 2015 private audiologist's report included the reported effects of the Veteran's hearing loss on his occupational functioning and daily activities.  Thus, the Board finds that the above examinations are adequate for rating purposes and are entitled to great probative value.  

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, but the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  The findings on examination are more probative than the lay contentions as to the extent of hearing loss.

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Specifically, as discussed above, the relevant hearing loss criteria contemplate both the Veteran's puretone and speech discrimination scores as well as his own descriptions of how this disability impacts his ordinary conditions of daily life.  The Veteran's reports of difficulties hearing and understanding conversation in all listening situations are quantified by the puretone (for difficulty hearing) and speech discrimination (for difficulty understanding) tests.  The evidence does not indicate the presence of any impairment that cannot be classified in one of the above categories.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

A compensable rating for bilateral hearing loss is denied, for the period prior to February 5, 2015.  

A 10 percent rating, but no higher, for bilateral hearing loss is granted, for the period since February 5, 2015, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


